EXHIBIT 10.18

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of March 3, 2004, by and between IVAX Corporation, a Florida corporation (the
“Company”) and UBS Securities LLC and the other Initial Purchasers named in the
Purchase Agreement referred to below, for whom UBS Securities LLC is acting as
representative, (collectively, “Initial Purchasers”) pursuant to that certain
Purchase Agreement, dated as of February 27, 2004 (the “Purchase Agreement”)
between the Company and the Initial Purchasers.

 

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company has agreed to provide the registration rights set forth in this
Agreement. The execution of this Agreement is a condition to the closing under
the Purchase Agreement.

 

The Company agrees with the Initial Purchasers (i) for their benefit as Initial
Purchasers and (ii) for the benefit of the beneficial owners (including the
Initial Purchasers) from time to time of the Notes (as defined herein) and the
beneficial owners from time to time of the Underlying Common Stock (as defined
herein) issued upon conversion of the Notes (each of the foregoing a “Holder”
and together the “Holders”), as follows:

 

Section 1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(d) hereof.

 

“Applicable Conversion Price” means, as of any date of determination, $1,000
divided by the Conversion Rate then in effect as of the date of determination
or, if no Notes are then outstanding, the Conversion Rate that would be in
effect were Notes then outstanding.

 

“Business Day” means each day on which the American Stock Exchange is open for
trading.

 

“Common Stock” means the shares of common stock, par value $0.10 per share, of
the Company and any other shares of capital stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.



--------------------------------------------------------------------------------

“Conversion Rate” has the meaning assigned to such term in the Indenture.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means a period (subject to extension pursuant to Section
3(i) hereof ) commencing on the Issue Date and ending on the earlier of (1) the
first date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement, (2) the
date on which all Registrable Securities held by non-affiliates are eligible to
be sold in the absence of any registration, (3) the date on which there cease to
be outstanding any Registrable Securities, and (4) two years after the Issue
Date.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the third paragraph of this Agreement.

 

“Indenture” means the Indenture, dated as of March 3, 2004, between the Company
and U.S. Bank National Association, as trustee, pursuant to which the Notes are
being issued.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof.

 

“Issue Date” means the first date of original issuance of any Notes.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notes” means the 1.5% Convertible Senior Notes due 2024 of the Company to be
purchased pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” means a written notice and questionnaire delivered to
the Company containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum dated February 27, 2004, relating to the Notes.

 

2



--------------------------------------------------------------------------------

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date, so long as all of their
Registrable Securities that have been registered for resale pursuant to a Notice
and Questionnaire have not been sold in accordance with a Shelf Registration
Statement.

 

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Record Holder” means (i) with respect to any Special Interest Payment Date
relating to any Notes as to which any such Special Interest Amount has accrued,
the holder of record of such Notes on the record date with respect to the
interest payment date under the Indenture on which such Special Interest Payment
Date shall occur and (ii) with respect to any Special Interest Payment Date
relating to the Underlying Common Stock as to which any such Special Interest
Amount has accrued, the registered holder of such Underlying Common Stock
fifteen (15) days prior to such Special Interest Payment Date.

 

“Registrable Securities” means the Notes until such Notes have been converted
into the Underlying Common Stock and, at all times the Underlying Common Stock
and any securities into or for which such Underlying Common Stock has been
converted, and any security issued with respect thereto upon any stock dividend,
split or similar event until, in the case of any such security, the earliest of
(x) the date on which such security has been effectively registered under the
Securities Act and disposed of, whether or not in accordance with the Shelf
Registration Statement and (y) the date on which such Note or Underlying Common
Stock is sold to the public pursuant to Rule 144 under the Securities Act or is
salable pursuant to Rule 144(k) under the Securities Act and (z) the date on
which such Note or the Underlying Common Stock ceases to be outstanding.

 

“Registration Expenses” has the meaning set forth in Section 5 hereof.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

3



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Special Interest Amount” has the meaning set forth in Section 2(e) hereof.

 

“Special Interest Accrual Period” has the meaning set forth in Section 2(e)
hereof.

 

“Special Interest Payment Date” means each interest payment date under the
Indenture in the case of Notes, and each March 1 and September 1 in the case of
the Underlying Common Stock.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
2(b) hereof.

 

“Suspension Notice” has the meaning set forth in Section 3(i) hereof.

 

“Suspension Period” has the meaning set forth in Section 3(i) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means U.S. Bank National Association, the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock into which the Notes are
convertible or issued upon any such conversion.

 

Section 2. Shelf Registration. (a) The Company shall prepare and file or cause
to be prepared and filed with the SEC, by the date (the “Filing Deadline Date”)
that is ninety (90) days after the Issue Date, a Registration Statement for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act (a “Shelf Registration Statement”) registering the resale from
time to time by Holders thereof of all of the Registrable Securities identified
by such Holders in their Notice and Questionnaire (the “Initial Shelf
Registration

 

4



--------------------------------------------------------------------------------

Statement”). The Initial Shelf Registration Statement shall be on Form S-1 or
S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by such Holders in accordance with the reasonable methods
of distribution indicated in their Notice and Questionnaire, and set forth in
the Initial Shelf Registration Statement (provided, however, that in no event
will such methods of distribution take the form of an underwritten offering of
Registrable Securities without the Company’s prior written consent, which the
Company may withhold in its sole discretion). The Company shall use its
reasonable best efforts to cause the Initial Shelf Registration Statement to be
declared effective under the Securities Act as promptly as is practicable but in
any event by the date (the “Effectiveness Deadline Date”) that is one hundred
eighty (180) days after the Issue Date, and to keep the Initial Shelf
Registration Statement (or any Subsequent Shelf Registration Statement)
continuously effective under the Securities Act until the expiration of the
Effectiveness Period (except to the extent contemplated by Section 3 (i)). At
the time the Initial Shelf Registration Statement is declared effective, each
Holder that became a Notice Holder on or prior to the date that is five (5)
Business Days prior to such time of effectiveness shall be named as a selling
securityholder in the Initial Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Registrable Securities in accordance with applicable law,
assuming the accuracy of the information in such Notice Holder’s Notice and
Questionnaire.

 

(b) If the Initial Shelf Registration Statement or any Subsequent Shelf
Registration Statement ceases to be effective for any reason at any time during
the Effectiveness Period (except to the extent contemplated by Section 3 (i)),
the Company shall use its reasonable best efforts to obtain the prompt
withdrawal of any order suspending the effectiveness thereof, and in any event
shall within thirty (30) days of such cessation of effectiveness amend the Shelf
Registration Statement in a manner reasonably expected to obtain the withdrawal
of the order suspending the effectiveness thereof, or file an additional Shelf
Registration Statement covering all of the securities that as of the date of
such filing are Registrable Securities (or, if registration of Registrable
Securities not held by Notice Holders is not permitted by the rules and
regulations of the SEC, then registering all Registrable Securities held by
Notice Holders as of such date) (a “Subsequent Shelf Registration Statement”).
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
reasonable best efforts to cause the Subsequent Shelf Registration Statement to
become effective as promptly as is practicable after such filing and to keep
such Shelf Registration Statement (or Subsequent Shelf Registration Statement)
continuously effective until the end of the Effectiveness Period (except to the
extent permitted under Section 3 (i)).

 

(c) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act or as reasonably requested by the Initial
Purchasers or by the Trustee on behalf of the Holders of the Registrable
Securities covered by such Shelf Registration Statement.

 

5



--------------------------------------------------------------------------------

(d) Each Holder of Registrable Securities agrees that if such Holder wishes to
sell Registrable Securities pursuant to a Shelf Registration Statement and
related Prospectus, it will do so only in accordance with this Section 2(d) and
Section 3(i). Each Holder of Registrable Securities wishing to sell Registrable
Securities pursuant to a Shelf Registration Statement and related Prospectus
agrees to deliver a completed and executed Notice and Questionnaire to the
Company prior to any attempted or actual distribution of Registrable Securities
under a Shelf Registration Statement; provided that Holders of Registrable
Securities shall have at least fifteen (15) Business Days from the date on which
the Notice and Questionnaire is first sent to such Holders by the Company to
complete and return the Notice and Questionnaire to the Company. From and after
the date the Initial Shelf Registration Statement is declared effective, the
Company shall, as promptly as practicable after the date a Notice and
Questionnaire is delivered, and in any event within the later of (x) five (5)
Business Days after such date or (y) five (5) Business Days after the expiration
of any Suspension Period (1) in effect when the Notice and Questionnaire is
delivered or (2) put into effect within five (5) Business Days of such delivery
date, (i) if required by applicable law, file with the SEC a post-effective
amendment to the Shelf Registration Statement or, if permitted by applicable
law, prepare and file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Registrable Securities in accordance with the
Securities Act provided, however, that (i) any supplement to a Prospectus filed
pursuant to this Section 2(d) shall be filed within five (5) Business Days after
receipt of the related Notice and Questionnaire (provided, that with respect to
any Notice and Questionnaire received by the Company after the date that is
thirty (30) days after the date the Initial Shelf Registration Statement becomes
effective under the Securities Act, the Company shall not be required to file
more than one (1) such supplement during any twenty (20) day period) and (ii) if
a post-effective amendment or a Subsequent Shelf Registration Statement is
required by the rules and regulations of the SEC in order to permit resales by
Notice Holders who were not named as selling securityholders in the Initial
Shelf Registration Statement as of the time it became effective under the
Securities Act, the Company shall not be required to file more than one (1)
post-effective amendment or Subsequent Shelf Registration Statement for such
purpose in any three (3) month period, and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its reasonable
best efforts to cause such post-effective amendment to be declared effective
under the Securities Act as promptly as is practicable, but in any event by the
date (the “Amendment Effectiveness Deadline Date”) that is thirty (30) days
after the date such post-effective amendment is required by this clause to be
filed; (ii) provide such Holder such number of copies of any

 

6



--------------------------------------------------------------------------------

documents filed pursuant to Section 2(d) (i) as such Holder may reasonably
request; and (iii) notify such Holder named as a selling security holder in the
applicable Prospectus as promptly as practicable after the effectiveness under
the Securities Act of any post-effective amendment filed pursuant to Section
2(d) (i); provided that if such Notice and Questionnaire is delivered during a
Suspension Period, or a Suspension Period is put into effect within five (5)
Business Days after such delivery date, the Company shall so inform the Holder
delivering such Notice and Questionnaire and shall take the actions set forth in
clauses (i), (ii) and (iii) above within five (5) Business Days after expiration
of the Suspension Period in accordance with Section 3(i); provided further that
if under applicable law, the Company has more than one option as to the type or
manner of making any such filing, the Company shall make the required filing or
filings in the manner or of a type that is reasonably expected to result in the
earliest availability of the Prospectus for effecting resales of Registrable
Securities. Notwithstanding anything contained herein to the contrary, the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(d) (whether or not such
Holder was a Notice Holder at the time the Shelf Registration Statement was
declared effective) shall be named as a selling securityholder in the Shelf
Registration Statement or related Prospectus in accordance with the requirements
of this Section 2(d).

 

(e) The parties hereto agree that the Holders of Registrable Securities will
suffer damages, and that it would not be feasible to ascertain the extent of
such damages with precision, if (i) the Initial Shelf Registration Statement has
not been filed on or prior to the Filing Deadline Date, (ii) the Initial Shelf
Registration Statement has not been declared effective under the Securities Act
on or prior to the Effectiveness Deadline Date or (iii) the Initial Shelf
Registration Statement is filed and declared effective but shall thereafter
cease to be effective (without being succeeded by an additional registration
statement declared effective under the Securities Act on the same day) or usable
for the offer and sale of Registrable Securities in the manner provided for in
the applicable Prospectus for a period of time (including any Suspension Period)
which shall exceed thirty (30) days in the aggregate in any three (3) month
period or sixty (60) days in the aggregate in any twelve (12) month period (each
of the events of a type described in any of the foregoing clauses (i) through
(iii) are individually referred to herein as an “Event,” and the Filing Deadline
Date in the case of clause (i), the Effectiveness Deadline Date in the case of
clause (ii), the date on which the duration of the ineffectiveness or
unusability of the Initial Shelf Registration Statement in any period exceeds
the number of days permitted by clause (iii) hereof in the case of clause (iii),
being referred to herein as an “Event Date”). Events shall be deemed to continue
until the following dates with respect to the respective types of Events: (A)
the date the Initial Shelf Registration Statement is filed in the case of an
Event of the type described in clause (i), (B) the date the Initial Shelf
Registration Statement is declared effective under the Securities Act in the
case of an Event of the type described in clause (ii), and (C) the date the
Initial Shelf Registration Statement becomes effective or usable again in the
case of an Event of the type described in clause (iii).

 

7



--------------------------------------------------------------------------------

Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the next date on which there are no Events that have occurred and are
continuing (a “Special Interest Accrual Period”), the Company agrees to pay, as
liquidated damages and not as a penalty, an amount (the “Special Interest
Amount”) at the rate described below, payable periodically on each Special
Interest Payment Date to Record Holders of Notes that are Registrable Securities
and of shares of Underlying Common Stock issued upon conversion of Notes that
are Registrable Securities, as the case may be, to the extent of, for each such
Special Interest Payment Date, accrued and unpaid Special Interest Amount to
(but excluding) such Special Interest Payment Date (or, if the Special Interest
Accrual Period shall have ended prior to such Special Interest Payment Date, the
date of the end of the Special Interest Accrual Period); provided that any
Special Interest Amount accrued with respect to any Note or portion thereof
called for redemption on a redemption date or converted into Underlying Common
Stock on a conversion date prior to the Special Interest Payment Date, shall, in
any such event, be paid instead to the Holder who submitted such Note or portion
thereof for redemption or conversion on the applicable redemption date or
conversion date, as the case may be, on such date (or promptly following the
conversion date, in the case of conversion). The Special Interest Amount shall
accrue at a rate per annum equal to one-quarter of one percent (0.25%) for the
first 90-day period from the Event Date, and thereafter at a rate per annum
equal to one-half of one percent (0.5%) of (i) the principal amount of such
Notes or, without duplication, (ii) in the case of Notes that have been
converted into Underlying Common Stock, the Applicable Conversion Price of such
shares of Underlying Common Stock, as the case may be, in each case determined
as of the Business Day immediately preceding the next Special Interest Payment
Date. Notwithstanding the foregoing, no Special Interest Amounts shall accrue as
to any Registrable Security from and after the earlier of (x) the date such
security is no longer a Registrable Security and (y) expiration of the
Effectiveness Period. The rate of accrual of the Special Interest Amount with
respect to any period shall not exceed the rate provided for in this paragraph
notwithstanding the occurrence of multiple concurrent Events. Following the cure
of all Events requiring the payment by the Company of Special Interest Amounts
to the Holders of Registrable Securities pursuant to this Section, the accrual
of Special Interest Amounts shall cease (without in any way limiting the effect
of any subsequent Event requiring the payment of Special Interest Amount by the
Company).

 

The Trustee shall be entitled, on behalf of Holders of Notes, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Special Interest Amount. Notwithstanding the foregoing, the
parties agree that the sole and exclusive damages payable for a violation of the
terms of this Agreement with respect to which Special Interest damages are
expressly provided shall be such Special Interest.

 

8



--------------------------------------------------------------------------------

All of the Company’s obligations set forth in this Section 2(e) that are
outstanding with respect to any Registrable Security at the time such security
ceases to be a Registrable Security shall survive until such time as all such
obligations with respect to such security have been satisfied in full
(notwithstanding termination of this Agreement pursuant to Section 8(k)).

 

The parties hereto agree that the Special Interest provided for in this Section
2(e) constitutes a reasonable estimate of the damages that may be incurred by
Holders of Registrable Securities by reason of the failure of the Shelf
Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

Section 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:

 

(a) Prepare and file with the SEC a Shelf Registration Statement or Shelf
Registration Statements on Form S-1 or S-3 or any other appropriate form under
the Securities Act available for the sale of the Registrable Securities by the
Holders thereof in accordance with the method or methods of distribution thereof
described in the Notice and Questionnaire, and use its reasonable best efforts
to cause each such Shelf Registration Statement to become effective and remain
effective as provided herein; provided that before filing any Shelf Registration
Statement or Prospectus or any amendments or supplements thereto with the SEC,
the Company shall furnish to the Initial Purchasers and counsel for the Initial
Purchasers copies of all such documents proposed to be filed and use its best
efforts to reflect in each such document when so filed with the SEC such
comments as the such counsel reasonably shall propose within three (3) Business
Days of the delivery of such copies to the Initial Purchasers and such counsel.

 

(b) Prepare and file with the SEC such amendments and post-effective amendments
to each Shelf Registration Statement as may be necessary to keep such Shelf
Registration Statement continuously effective until the expiration of the
Effectiveness Period (except as contemplated by Section 3(i)); cause the related
Prospectus to be supplemented by any required Prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act; and use its reasonable best efforts to comply
with the provisions of the Securities Act applicable to it with respect to the
disposition of all securities covered by such Shelf Registration Statement
during the Effectiveness Period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Shelf Registration
Statement as so amended or such Prospectus as so supplemented.

 

(c) As promptly as practicable give notice to the Notice Holders, the Initial
Purchasers and counsel for the Initial Purchasers (i) when any Prospectus,
Prospectus supplement, Shelf Registration Statement or post-effective amendment
to a Shelf Registration Statement has been filed with the SEC and, with respect
to a Shelf Registration Statement or any post-effective amendment, when the same

 

9



--------------------------------------------------------------------------------

has been declared effective, (ii) of any request, following the effectiveness of
the Initial Shelf Registration Statement under the Securities Act, by the SEC or
any other federal or state governmental authority for amendments or supplements
to any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) after the
effective date of any Shelf Registration Statement filed pursuant to this
Agreement of the occurrence of (but not the nature of or details concerning) a
Material Event and (vi) of the determination by the Company that a
post-effective amendment to a Shelf Registration Statement will be filed with
the SEC, which notice may, at the discretion of the Company (or as required
pursuant to Section 3(i)), state that it constitutes a Suspension Notice, in
which event the provisions of Section 3(i) shall apply.

 

(d) Use its reasonable best efforts to prevent the issuance of, and, if issued,
to obtain the withdrawal of any order suspending the effectiveness of a Shelf
Registration Statement or the lifting of any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction in which they have been qualified for sale, in either case at
the earliest possible time, and provide prompt notice to each Notice Holder and
the Initial Purchasers of the withdrawal or lifting of any such order.

 

(e) If requested by any Initial Purchaser or any Notice Holder, as promptly as
practicable incorporate in a Prospectus supplement or post-effective amendment
to a Shelf Registration Statement such information as such Initial Purchaser,
such Notice Holder or counsel for the such Initial Purchaser shall determine to
be required to be included therein by applicable law and make any required
filings of such Prospectus supplement or such post-effective amendment; provided
that the Company shall not be required to take any actions under this Section
3(e) unless the Company receives the written opinion of counsel for the Company,
that such actions are not in compliance with applicable law.

 

(f) Upon request, as promptly as practicable furnish upon request to each Notice
Holder, counsel for the Initial Purchasers and the Initial Purchasers, without
charge, at least one (1) conformed copy of the Shelf Registration Statement and
any amendment thereto, including financial statements but excluding schedules,
all documents incorporated or deemed to be incorporated therein by reference and
all exhibits (unless requested in writing to the Company by such Notice Holder,
such counsel or the Initial Purchasers).

 

(g) During the Effectiveness Period, deliver to each Notice Holder, counsel for
the Initial Purchasers and the Initial Purchasers, in connection with

 

10



--------------------------------------------------------------------------------

any sale of Registrable Securities pursuant to a Shelf Registration Statement,
without charge, as many copies of the Prospectus or Prospectuses relating to
such Registrable Securities (including each preliminary prospectus) and any
amendment or supplement thereto as such Notice Holder and the Initial Purchasers
may reasonably request; and the Company hereby consents (except during such
periods that a Suspension Notice is outstanding and has not been revoked) to the
use of such Prospectus or each amendment or supplement thereto by each Notice
Holder, in connection with any offering and sale of the Registrable Securities
covered by such Prospectus or any amendment or supplement thereto in the manner
set forth therein.

 

(h) Prior to any public offering of the Registrable Securities pursuant to the
Shelf Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Notice Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions within the United States as any Notice Holder reasonably
requests in writing (which request may be included in the Notice and
Questionnaire); prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use its reasonable best efforts to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period in connection with such Notice Holder’s offer
and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
relevant Shelf Registration Statement and the related Prospectus; provided that
the Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.

 

(i) Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any fact as a result of which any Shelf Registration Statement shall contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any Prospectus shall contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (C) the occurrence or existence of any pending
corporate development (a “Material Event”) that, in the reasonable discretion of
the Company, makes it appropriate to suspend the availability of the Shelf
Registration Statement and the related Prospectus, (i) in the case of clause (B)
or (C) above, subject to the next sentence, as promptly as practicable, prepare
and file, if necessary pursuant to applicable

 

11



--------------------------------------------------------------------------------

law, a post-effective amendment to such Shelf Registration Statement or a
supplement to the related Prospectus or any document incorporated therein by
reference or file any other required document that would be incorporated by
reference into such Shelf Registration Statement and Prospectus so that such
Shelf Registration Statement does not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and such Prospectus
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading (it being
understood that the Company may rely on information provided by each Notice
Holder with respect to such Notice Holder), as thereafter delivered to the
purchasers of the Registrable Securities being sold thereunder, and, in the case
of a post-effective amendment to a Shelf Registration Statement, subject to the
next sentence, use its reasonable best efforts to cause it to be declared
effective as promptly as is practicable, and (ii) give notice to the Notice
Holders and counsel for the Initial Purchasers that the availability of the
Shelf Registration Statement is suspended (a “Suspension Notice”) and, upon
receipt of any Suspension Notice, each Notice Holder agrees not to sell any
Registrable Securities pursuant to such Shelf Registration Statement until such
Notice Holder’s receipt of copies of the supplemented or amended Prospectus
provided for in clause (i) above, or until it is advised in writing by the
Company that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed (x) in the case
of clause (A) above, as promptly as is practicable, (y) in the case of clause
(B) above, as soon as, in the reasonable judgment of the Company, the Shelf
Registration Statement does not contain any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein not misleading and the Prospectus does not
contain any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and (z) in the case of
clause (C) above, as soon as, in the reasonable discretion of the Company, such
suspension is no longer appropriate. The period during which the availability of
the Shelf Registration Statement and any Prospectus may be suspended (the
“Suspension Period”) without the Company incurring any obligation to pay
liquidated damages pursuant to Section 2(e) shall not exceed thirty (30) days in
any three (3) month period and sixty (60) days in any twelve (12) month period.
The Effectiveness Period shall be extended by the number of days from and
including the date of the giving of the Suspension Notice to and including the
date on which the Notice Holder received copies of the supplemented or amended
Prospectus provided in clause (i) above, or the date on which it is advised in
writing by the Company that the Prospectus may be used, and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus.

 

12



--------------------------------------------------------------------------------

(j) Make available for inspection during normal business hours by
representatives for the Notice Holders of such Registrable Securities, and any
broker-dealers, attorneys and accountants retained by such Notice Holders, all
relevant financial and other records and pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the appropriate
officers, directors and employees of the Company and its subsidiaries to make
available for inspection during normal business hours all relevant information
reasonably requested by such representatives for the Notice Holders, or any such
broker-dealers, attorneys or accountants in connection with such disposition, in
each case as is customary for similar “due diligence” examinations; provided,
however, that (i) such persons shall first agree in writing with the Company
that any information that is reasonably and in good faith designated by the
Company in writing as confidential at the time of delivery of such information
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement, unless (A) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (B) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any Prospectus referred to in this
Agreement), (C) such information becomes generally available to the public other
than as a result of a disclosure or failure to safeguard by any such person or
(D) such information becomes available to any such person from a source other
than the Company and such source is not bound by a confidentiality agreement or
is not otherwise under a duty of trust to the Company, and (ii) that the
foregoing inspection and information gathering shall, to the greatest extent
possible, be coordinated on behalf of all the Notice Holders and the other
parties entitled thereto by the one firm of counsel referred to in Section 5.

 

(k) Comply with all applicable rules and regulations of the SEC to the extent
and so long as they are applicable to the shelf Registration Statement and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period if such period is a fiscal year) commencing on the
first day of the first fiscal quarter of the Company commencing after the
effective date of a Shelf Registration Statement, which statements shall cover
said 12-month periods.

 

(l) Cooperate with each Notice Holder to the extent reasonably necessary to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities sold pursuant to a Shelf Registration Statement (except
to the extent that such Registrable Securities are then represented by a global
security), which certificates shall not bear any restrictive legends, and cause
such Registrable Securities to be in such denominations as are permitted by the
Indenture and registered in such names as such Notice Holder may request in
writing at least (2) Business Days prior to any sale of such Registrable
Securities.

 

13



--------------------------------------------------------------------------------

(m) Provide a CUSIP number for all Registrable Securities covered by each Shelf
Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with certificates for the Registrable Securities that are in a form
eligible for deposit with The Depository Trust Company.

 

(n) Cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc. by the Initial Purchasers or any Notice
Holder.

 

(o) Enter into such customary agreements consistent with this agreement and take
all such other necessary actions in connection therewith (including those
requested by the holders of a majority of the Registrable Securities being sold)
in order to expedite or facilitate disposition of such Registrable Securities;
provided that the Company shall not be required pursuant to this paragraph (o)
to (i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to general service of
process in suits or to taxation in any such jurisdiction where it is not then so
subject.

 

(p) Cause the Indenture to be qualified under the TIA not later than the
effective date of any Shelf Registration Statement; and in connection therewith,
cooperate with the Trustee to effect such changes to the Indenture as may be
required for the Indenture to be so qualified in accordance with the terms of
the TIA and execute, and use its reasonable best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner.

 

Section 4. Holder’s Obligations. Each Holder agrees, by acquisition of the
Registrable Securities, that no Holder of Registrable Securities shall be
entitled to sell any of such Registrable Securities pursuant to a Shelf
Registration Statement or to receive a Prospectus relating thereto, unless such
Holder has furnished the Company with a Notice and Questionnaire as required
pursuant to Section 2(d) hereof (including the information required to be
included in such Notice and Questionnaire) and the information set forth in the
next sentence. Each Notice Holder agrees promptly to furnish to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Notice Holder not misleading and any other
information regarding such Notice Holder and the distribution of such
Registrable Securities as the Company may from time to time reasonably request.
Any sale of any Registrable Securities by any Holder shall constitute a
representation and warranty by such Holder that the information relating to such
Holder and its plan

 

14



--------------------------------------------------------------------------------

of distribution is as set forth in the Prospectus delivered by such Holder in
connection with such disposition, that such Prospectus does not as of the time
of such sale contain any untrue statement of a material fact relating to or
provided by such Holder or its plan of distribution and that such Prospectus
does not as of the time of such sale omit to state any material fact relating to
or provided by such Holder or its plan of distribution necessary in order to
make the statements in such Prospectus, in the light of the circumstances under
which they were made, not misleading. Each Holder and the Initial Purchasers
agree to keep the receipt of any Suspension Notice and the contents thereof
confidential except as required by law.

 

Section 5. Registration Expenses. The Company shall bear all fees and expenses
incurred in connection with the performance by the Company of its obligations
under Section 2 and 3 of this Agreement whether or not any of the Shelf
Registration Statements are declared effective. Such fees and expenses
(“Registration Expenses”) shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made by the Company with the National
Association of Securities Dealers, Inc. and (y) of compliance by the Company
with federal and state securities or Blue Sky laws (including, without
limitation, reasonable fees and expenses in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may reasonably designate),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication and mailing expenses relating to
copies of any Shelf Registration Statement or Prospectus delivered to any Notice
Holders hereunder, (iv) fees and disbursements of counsel for the Company, (v)
fees and disbursements of the Trustee and its counsel and of the registrar and
transfer agent for the Common Stock and (vi) Securities Act liability insurance
obtained by the Company in its sole discretion. In addition, the Company shall
pay the internal expenses of the Company (including, without limitation, all
salaries and expenses of officers and employees performing legal or accounting
duties), the expense of any annual audit, the fees and expenses incurred in
connection with the listing by the Company of the Registrable Securities on any
securities exchange on which similar securities of the Company are then listed
and the fees and expenses of any person, including special experts, retained by
the Company. Except as provided above, each Holder shall pay all expenses and
fees relating to such Holder’s disposition to Registrable Securities including
without limitation, all brokerage fees and commissions, all transfer and the
fees and expenses of any advisors or counsel the Holder engages.

 

Section 6. Indemnification; Contribution.

 

(a) The Company agrees to indemnify, defend and hold harmless each Holder and
each person who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each, a “Holder

 

15



--------------------------------------------------------------------------------

Indemnified Party”), from and against any loss, damage, expense, liability or
claim (including the reasonable cost of investigation) which such Holder
Indemnified Party may incur under the Securities Act, the Exchange Act or
otherwise, insofar as such loss, damage, expense, liability or claim arises out
of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in any Shelf Registration Statement or Prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, or arises
out of or is based upon any omission or alleged omission to state a material
fact required to be stated in any Shelf Registration Statement or in any
amendment or supplement thereto or necessary to make the statements therein not
misleading, or arises out of or is based upon any omission or alleged omission
to state a material fact necessary in order to make the statements made in any
Prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, in the light of the circumstances under which they were made, not
misleading, except insofar as any such loss, damage, expense, liability or claim
arises out of or is based upon any untrue statement or omission or alleged
untrue statement or omission of a material fact contained in, or omitted from,
and in conformity with information furnished in writing by or on behalf of any
Holder to the Company expressly for use therein, provided, however, that the
Company shall not be required to provide any indemnify pursuant to this Section
6(a) in any such case insofar as any such loss, damage, expense, liability,
claim or action arises out of or is based upon any untrue statement or omission
or alleged untrue statement or omission of a material fact contained in, or
omitted from, and in conformity with written information pertaining to an
Initial Purchaser or Holder furnished by or on behalf of such Initial Purchaser
or Holder to the Company expressly for use in, any Shelf Registration Statement
or any Prospectus, including information provided by such Holder in a Notice and
Questionnaire; provided further that, with respect to any untrue statement or
omission or alleged untrue statement or omission made in any preliminary
prospectus relating to a Shelf Registration Statement, the indemnity agreement
contained in this subsection (a) shall not inure to the benefit of any Holder
from whom the person asserting any such losses, damages, expenses, liabilities,
claims or actions purchased such Registrable Securities, to the extent that a
prospectus relating to such Registrable Securities was required to be delivered
by such Holder under the Securities Act in connection with such purchase and any
such loss, damage, expense, liability, claim or action of such Holder results
from the fact that there was not sent or given to such person, at or prior to
the written confirmation of the sale of such Registrable Securities to such
person, a copy of the final prospectus if the Company had previously furnished
copies thereof to such Holder; provided further, that this indemnity agreement
will not apply to any loss, damage, expense, liability or claim arising from an
offer or sale, occurring during a Suspension Period, of Registrable Securities
by a Notice Holder to whom the Company theretofore provided a Suspension Notice
in accordance with Section 3(i).

 

(b) Each Holder, severally and not jointly, agrees to indemnify, defend and hold
harmless the Company, its directors, officers and any person who controls the
Company within the meaning of Section 15 of the Securities Act or

 

16



--------------------------------------------------------------------------------

Section 20 of the Exchange Act (each, a “Company Indemnified Party”) from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation) which such Company Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim (i) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in
information furnished in writing by or on behalf of such Holder to the Company
expressly for use in any Shelf Registration Statement or Prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arises out
of or is based upon any omission or alleged omission to state a material fact
required to be stated in any Shelf Registration Statement or in any amendment or
supplement thereto or necessary to make the statements therein not misleading,
or arises out of or is based upon any omission or alleged omission to state a
material fact necessary in order to make the statements in any Prospectus or in
any amendment or supplement thereto or in any preliminary prospectus, in the
light of the circumstances under which they were made, not misleading, in
connection with such information, (ii) arises out of or is based upon a sale of
Registrable Securities during a Suspension Period by a Notice Holder to whom the
Company theretofore provided a Suspension Notice in accordance with Section
3(i), or (iii) arises out of or is based upon a sale of Registrable Securities
by a Notice Holder without delivery of the most recent applicable Prospectus
provided to such Holder by the Company pursuant to Section 3(g) or Section 2(d);
and, subject to the limitation set forth immediately preceding this clause, each
Holder shall reimburse, as incurred, the Company for any legal or other expenses
reasonably incurred by the Company or any Company Indemnified Party in
connection with investigating or defending any loss, damage, expense, liability,
claim or action in respect thereof. This indemnity agreement will be in addition
to any liability which such Holder may otherwise have to the Company or any of
its controlling persons. In no event shall the liability of any selling Holder
of Registrable Securities hereunder be greater in amount than the dollar amount
of the proceeds received by such Holder upon the sale of the Registrable
Securities pursuant to the Shelf Registration Statement giving rise to such
indemnification obligation.

 

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
any person in respect of which indemnity may be sought pursuant to either
subsection (a) or (b) of this Section 6, such person (the “Indemnified Party”)
shall promptly notify the person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing of the institution of such Proceeding and the
Indemnifying Party shall assume the defense of such Proceeding; provided,
however, that the omission to notify such Indemnifying Party shall not relieve
such Indemnifying Party from any liability which it may have to such Indemnified
Party or otherwise except to the extent that the Indemnifying Party is
prejudiced thereby. Such Indemnified Party shall have the right to employ its
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of such Indemnified Party unless the employment of such counsel
shall have been authorized in writing by such Indemnifying Party in connection
with the defense of such Proceeding or such Indemnifying Party shall not have
employed counsel

 

17



--------------------------------------------------------------------------------

to have charge of the defense of such Proceeding within 30 days of the receipt
of notice thereof or such Indemnified Party shall have reasonably concluded upon
the written advice of counsel that there may be one or more defenses available
to it that are different from, additional to or in conflict with those available
to such Indemnifying Party (in which case such Indemnifying Party shall not have
the right to direct that portion of the defense of such Proceeding on behalf of
the Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action). An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an Indemnified Party
shall have requested an Indemnifying Party to reimburse such Indemnified Party
for fees and expenses of counsel as contemplated by the second sentence of this
paragraph, then such Indemnifying Party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 Business Days after receipt by such
Indemnifying Party of the aforesaid request, (ii) such Indemnifying Party shall
not have reimbursed such Indemnified Party in accordance with such request prior
to the date of such settlement and (iii) such Indemnified Party shall have given
such Indemnifying Party at least 30 days’ prior notice of its intention to
settle. No Indemnifying Party shall, without the prior written consent of any
Indemnified Party, effect any settlement of any pending or threatened Proceeding
in respect of which such Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault, culpability or a failure to act, by or on
behalf of such Indemnified Party.

 

(d) If the indemnification provided for in this Section 6 is unavailable to an
Indemnified Party under subsections (a) and (b) of this Section 6 in respect of
any losses, damages, expenses, liabilities or claims referred to therein, then
each applicable Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, damages, expenses, liabilities or claims (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and the Holders on the other hand from the offering of
the Registrable Securities or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not

 

18



--------------------------------------------------------------------------------

only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and of the Holders on the other in
connection with the statements or omissions which resulted in such losses,
damages, expenses, liabilities or claims, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of the Holders on the other shall be determined by reference to, among other
things, whether the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
Company or by the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, damages,
expenses, liabilities and claims referred to above shall be deemed to include
any reasonable legal or other fees or expenses reasonably incurred by such party
in connection with investigating or defending any Proceeding.

 

(e) The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in subsection (d) above. Notwithstanding
the provisions of this Section 6, no Holder shall be required to contribute any
amount in excess of the amount by which the total price at which the Registrable
Securities sold by it were offered to the public exceeds the amount of any
damages which it has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ respective obligations
to contribute pursuant to this Section 6 are several in proportion to the
respective amount of Registrable Securities they have sold pursuant to a Shelf
Registration Statement, and not joint. The remedies provided for in this Section
6 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Party at law or in equity.

 

(f) The indemnity and contribution provisions contained in this Section 6 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
any person controlling any Holder, or the Company, or the Company’s officers or
directors or any person controlling the Company and (iii) the sale of any
Registrable Security by any Holder.

 

Section 7. Information Requirements. (a) The Company covenants that, if at any
time before the end of the Effectiveness Period it is not subject to the
reporting requirements of the Exchange Act, it will cooperate with any Holder of
Registrable Securities and take such further action as any Holder of Registrable
Securities may reasonably request in writing (including, without limitation,
making such representations as any such Holder may reasonably request), all to
the extent required from time to time to enable such Holder to sell Registrable

 

19



--------------------------------------------------------------------------------

Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144, Rule 144A, Regulation S and Regulation D
under the Securities Act and customarily taken in connection with sales pursuant
to such exemptions. Upon the written request of any Holder of Registrable
Securities, the Company shall deliver to such Holder a written statement as to
whether it has complied with such filing requirements, unless such a statement
has been included in the Company’s most recent report filed with the SEC
pursuant to Section 13 or Section 15(d) of Exchange Act. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities (other than the Common Stock) under any section
of the Exchange Act.

 

(b) The Company shall file the reports required to be filed by it under the
Exchange Act and shall comply with all other requirements set forth in the
instructions to Form S-1 or Form S-3, as the case may be, in order to allow the
Company to be eligible to file registration statements on Form S-1 or Form S-3.

 

Section 8. Miscellaneous.

 

(a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders of Registrable Securities in this Agreement. The Company
represents and warrants that the rights granted to the Holders of Registrable
Securities hereunder do not in any way conflict with the rights granted to the
holders of the Company’s securities under any other agreements.

 

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Notes deemed to be the Holders, for purposes of this Section,
of the number of outstanding shares of Underlying Common Stock into which such
Notes are or would be convertible as of the date on which such consent is
requested). Notwithstanding the foregoing, a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders of Registrable Securities whose securities are being sold
pursuant to a Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders of Registrable Securities may be
given by Holders of at least a majority of the Registrable Securities being sold
by such Holders pursuant to such Shelf Registration Statement; provided that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence. Each
Holder of Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification,

 

20



--------------------------------------------------------------------------------

supplement, waiver or consent effected pursuant to this Section 8(b), whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Securities or is
delivered to such Holder.

 

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by telecopier, by courier
guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(x) if to a Holder of Registrable Securities, at the most current address given
by such Holder to the Company in a Notice and Questionnaire or any amendment
thereto;

 

  (y) if to the Company, to:

 

IVAX Corporation

4400 Biscayne Boulevard

Miami, FL 33137

Attention: General Counsel

Telecopy No.: (305) 575-6049

 

with a copy to

 

Stearns Weaver Miller

150 West Flagler Street

Suite 2200

Miami, FL 33130

Attention: Alison W. Miller, Esq.

Telecopy No.: (305) 789-3395

 

  (z) if to the Initial Purchasers, to:

 

UBS Securities LLC

299 Park Avenue

New York, New York 10171

Attention: Syndicate Department

Telecopy No.: (212) 821-4998

 

with a copy to (for informational purposes only):

 

UBS Securities LLC

299 Park Avenue

 

21



--------------------------------------------------------------------------------

New York, New York 10171

Attention: Legal Department

Telecopy No.: (212) 821-4042

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchasers
or subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be such affiliates solely by reason of their holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

 

(e) Successors and Assigns. Any person who purchases any Registrable Securities
from the Initial Purchaser or any Holder shall be deemed, for purposes of this
Agreement, to be an assignee of the Initial Purchaser or such Holder, as the
case may be. This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of each of the parties and shall inure to the benefit
of and be binding upon each Holder of any Registrable Securities.

 

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be original and all of which taken together shall
constitute one and the same agreement.

 

(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

 

(i) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use its best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction, it
being intended that all of the rights and privileges of the parties shall be
enforceable to the fullest extent permitted by law.

 

22



--------------------------------------------------------------------------------

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement.

 

(k) Termination. This Agreement and the obligations of the parties hereunder
shall terminate upon the end of the Effectiveness Period, except for any
liabilities or obligations under Section 4, 5 or 6 hereof and the obligations to
make payments of and provide for liquidated damages under Section 2(e) hereof to
the extent such damages accrue prior to the end of the Effectiveness Period,
each of which shall remain in effect in accordance with its terms.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

IVAX CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Confirmed and accepted as of the date

first above written on behalf of itself

and the other several Initial Purchasers:

 

UBS SECURITIES LLC

 

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

24